

113 S1811 IS: Commercial Flight Courtesy Act
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1811IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mr. Alexander (for himself, Mrs. Feinstein, Mrs. Shaheen, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to prohibit voice communications through mobile communication devices on commercial passenger flights.1.Short titleThis Act may be cited as the Commercial Flight Courtesy Act.2.Limitation on mobile communications devices(a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:41725.Limitation on mobile communications devices(a)In generalExcept as provided in subsection (b), an individual may not engage in voice communications through a mobile communication device while onboard an aircraft in scheduled passenger interstate or intrastate air transportation.(b)ExceptionsSubsection (a) shall not apply to—(1)individuals traveling on aircraft operated by a foreign carrier unless such travel is between airports located within the United States;(2)members of the flight crew or Federal Air Marshals who are conducting official business on behalf of the Transportation Security Administration;(3)the use of in-flight phones that are affixed to the aircraft; or(4)chartered or private flights..(b)Clerical amendmentThe table of sections in chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following new item:41725. Limitation on mobile communications devices..